FILED
                             NOT FOR PUBLICATION                             FEB 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RICHOFF DODY,                                    No. 07-70703

               Petitioner,                        Agency No. A095-634-570

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Richoff Dody, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition.

        The IJ denied Dody’s asylum application claim as time-barred. Dody does

not challenge this finding in his opening brief.

        Substantial evidence supports the agency’s determination that Dody failed to

establish past persecution. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th

Cir. 1991) (requiring that any pattern of persecution against friends or family

members be “closely tied to the petitioner”). Substantial evidence also supports

the agency’s determination that Dody failed to establish a clear probability of

future persecution, because even if the disfavored group analysis set forth in Sael v.

Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004), applies to Christian Indonesians,

Dody did not demonstrate the requisite individualized risk, see Hoxha v. Ashcroft,

319 F.3d 1179, 1184-85 (9th Cir. 2003), and the record does not compel the

conclusion that Dody established a pattern or practice of persecution of Christians

in Indonesia, see Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir. 2007) (en

banc); Wakkary, 558 F.3d at 1061-62. Accordingly, Dody’s withholding of

removal claim fails.




JT/Research                                2                                      07-70703
        Dody has failed to set forth any substantive argument regarding the agency’s

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not supported by argument are deemed waived).

        PETITION FOR REVIEW DENIED.




JT/Research                               3                                   07-70703